Citation Nr: 1300227	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  04-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.  He also had a period of active duty for training (ACDUTRA) from July to December 1977.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Philadelphia, Pennsylvania.

The July 2002 rating decision denied entitlement to service connection for status post posterior spinal fusion and scoliosis, both of which pertained to the low back, as well as for a right hip disability and residuals of a right leg injury.  The Veteran's statements and medical records received during the course of the appeal indicate varying diagnoses for the low back, right hip, and right leg.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the claims on appeal were previously recharacterized as stated on the first page of this decision to encompass all currently diagnosed disorders of the low back, right hip, and right leg.  

Nevertheless, as noted in the September 2009 Board remand, while there is evidence of a current right knee disability (as opposed to a general right leg disability), that issue is not before the Board.  Rather, the July 2002 rating decision specifically denied entitlement to service connection for right (and left) knee disabilities, but the Veteran did not initiate an appeal of those issues.  The December 2002 notice of disagreement was limited to the conditions of the low back, right hip, and right leg.  No further communication was received from the Veteran or his representative that may constitute a timely notice of disagreement as to the right knee.  Therefore, the claim for a right disability is not on appeal.  

As also noted in the September 2009 Board remand, the Veteran initially appealed from the initial rating that was assigned for the service-connected residuals of fractured 7th, 8th, and 9th ribs.  As that claim was denied in February 2004 and the Veteran did not thereafter perfect an appeal, it is also not before the Board.  

The Veteran and his wife testified before a now retired Veterans Law Judge at a May 2006 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the claims folder.

In December 2006, the Board remanded these matters for further development.

In April 2008, the Board notified the Veteran that the Veterans Law Judge who conducted the May 2006 Travel Board hearing was no longer employed at the Board and offered him the opportunity for a new hearing.  The Veteran requested another hearing and, in May 2008, the Board remanded these matters in order to schedule a new Board hearing at the RO.  The Veteran then testified before the undersigned Veterans Law Judge at a February 2009 videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims folder.

In September 2009, September 2010, and March 2012, the Board again remanded these matters for further development.  As discussed below, the prior remand directives have now been substantially completed, and there is sufficient evidence for a fair adjudication of the Veteran's claims.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents in the claims process.  The paperless file includes VA treatment records dated through July 2012, some of which are not in the paper claims file.  Nevertheless, these records are essentially duplicative of the evidence that was considered by the agency of original jurisdiction (AOJ) in adjudicating the Veteran's claims, in that they show continued treatment for the claimed disabilities.  Therefore, the evidence has no bearing on the issue on appeal and is not pertinent.  As such, the Board may proceed with a decision without prejudice to the Veteran, and it is unnecessary to refer the case to the AOJ for further review.  38 C.F.R. §§ 20.800, 20.1304(c) (2012).  
 
As noted in the September 2010 and March 2012 Board remands, the issue of entitlement to service connection for a right foot disability has been raised by the record.  As this claim still does not appear to have been adjudicated by the AOJ, the Board does not have jurisdiction it.  Therefore, the issue is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A current low back disability is not the result of a disease or injury during active service, and arthritis was not shown in service or to a compensable degree within one year after separation from service.

2.  A current right hip disability is not the result of a disease or injury during active service, and arthritis was not shown in service or to a compensable degree within one year after separation from service.

3.  A current right leg disability is not the result of a disease or injury during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for service connection for a right hip disability are not met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  The criteria for service connection for a right leg disability are not met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in July 2001, prior to the initial unfavorable rating decision in July 2002, of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  Thereafter, including in January 2007, he was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect as to this letter was cured by the subsequent readjudication of the claims, including in an October 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

As noted above, the Veteran was afforded hearings before two VLJs, one of whom is now retired.  Each VLJ asked questions in an attempt to obtain pertinent evidence, and the hearings focused on the elements necessary to substantiate the service connection claims.  Following the hearings, the appeal was remanded multiple times to obtain evidence to substantiate the claims.  The remands provided notice as to the evidence needed to substantiate the claims.  The Veteran and his representative also demonstrated actual knowledge of such elements via questioning and testimony concerning his low back, right hip, and right leg disabilities.  

Further, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearings.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claims, and he has submitted pertinent evidence and arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As such, VA has substantially complied with the duties in 38 C.F.R. 3.103(c)(2), consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Adequate notice has been provided.

Concerning the duty to assist, the Veteran's service treatment records, as well as records concerning his disability benefits from the Social Security Administration (SSA), have been obtained and considered.  Appropriate efforts were also made to obtain any outstanding, pertinent post-service treatment records.  Specifically, identified VA records dated from 2002 through 2012 have obtained, as directed in prior remands.  As also directed in prior remands, the AOJ requested the Veteran to identify and provide the necessary release for identified non-VA records.  See January 2007 letter (specifically requesting records from Fawcett Memorial Hospital dated in 1981); March 2012 letter (specifically requesting records from York Memorial Hospital and from Orthopaedic and Spine Specialists).  

The Veteran did not provide any authorization or release in response to such requests.  Further, he indicated in the two Board hearings that he had attempted to obtain records from Fawcett Memorial Hospital and was told that they were unavailable.  In April 2012, he provided certain records from York Memorial Hospital and from Orthopaedic and Spine Specialists.  The Veteran has been requested on several occasions to identify and authorize VA to obtain any non-VA records, or provide such records himself, but he has not identified or provided any further records.  

Additionally, the Veteran has been afforded several VA examinations in connection with his claims.  As directed in the most recent Board remand, the entire claims file was returned to the November 2010 examiner for an addendum opinion as to the etiology of the current right hip and right leg disabilities, with consideration of the Veteran's reports of in-service injuries in 1979 and 1981.  In a March 2012 addendum report, the examiner provided an opinion as to each of the disabilities and explained why the Veteran's reports of symptomatology during and since service were not consistent with the other evidence of record.  In other words, the examiner explained why he rejected the Veteran's reports in that regard, as directed in the remand.  As discussed below, the examiner's findings and reasoning are consistent with the Board's independent analysis of the evidence of record and findings concerning the Veteran's credibility.  Moreover, neither the Veteran nor his representative have argued that the most recent VA opinion report is inadequate.  

The Board notes that the AOJ forwarded the Veteran's claims file to the November 2010 examiner for an addendum report on the same day that it requested the Veteran to identify or provide any outstanding non-VA records on March 14, 2012, and the addendum report is dated less than a week later.  Additional private records dated in 2009 and 2011 were then received from the Veteran on April 1, 2012.  Such records reflect current low back, right hip, and right leg diagnoses and treatment consistent with the other evidence that was reviewed by the examiner.  They do not contain additional evidence that could link the Veteran's current disabilities to service, such as information concerning continuity of symptomatology or in-service injury.  Therefore, the absence of the records when the examiner was reviewing the file is not prejudicial to the Veteran.  

The Board further notes that the Veteran's virtual VA file contains additional treatment records dated through July 2012.  Such records generally reflect the same diagnoses and continued treatment for the claimed disabilities.  As such, there are also essentially duplicative of the evidence considered by the VA examiner in offering the addendum opinion report.  Therefore, the remand directive to provide a VA examination after all efforts have been exhausted to obtain pertinent records has been substantially completed.  No further medical evidence is necessary.  

For all of the above reasons, the Board finds that the AOJ substantially complied with the prior remand instructions.  Under the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.  

In addition, certain chronic diseases, including arthritis and organic diseases of the nervous system, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, there must be evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran contends that he injured his low back, right hip, and right leg during service in 1979 or 1980 and while on leave in early 1981, and that he has had continuous symptoms in the low back, right hip, and right leg since service.  He believes that his current disabilities in such areas are due to those in-service injuries.  

Specifically, during the May 2006 hearing, the Veteran asserted that in March 1979 he "tweaked" his back when he blacked out and fell from 3-4 feet off the ground.

However, throughout the appeal, the Veteran has generally referred to a service injury resulting from a fall in November 1979 or early 1980 when he sustained fractured ribs on the left side.  He contends that he also hurt his low back and right hip at that time.  He states that his body from the waist down was bent over to the left at more than 90 degrees.  See, e.g., June 2001 claim, October 2003 notice of disagreement, April 2004 substantive appeal (VA Form 9), May 2006 and February 2009 hearing transcripts.  

During the May 2006 and February 2009 hearings, the Veteran testified that his ribs hurt more than the low back at the time of this injury, but his ribs healed and his back has hurt ever since.  He further testified that he believes his lumbar spine surgery in 1999 was due to this injury during service.  

Additionally, the Veteran asserts that he injured his right leg, as well as his low back and right hip, during a moped accident while on leave in early 1981 or April or May 1981.  He states that he ran into a parked vehicle, catching his leg between the bike and the vehicle.  This resulted in torn ligaments and muscles, and required 50 stitches and left a large scar on his right calf.  He further states that providers at the time told him that if the injury had been a half inch further, he would have had foot drop due to nerve damage.  

The Veteran has reported treatment for such injuries and being hospitalized for 4 days at Fawcett Memorial Hospital, but that records of this treatment are not available.  See, e.g., claim, notice of disagreement, substantive appeal, hearing transcripts.  The Veteran testified in May 2006 that this moped accident was when he first had problems with the right leg.  He also believes that this accident aggravated his low back because he slammed into the van.  

Also in the May 2006 hearing, the Veteran testified that the documented treatment for low back pain during service in July 1981 would have been shortly after the moped accident.  He also stated during the hearing that he does not remember any specific injury in July 1981, other than possibly routine fitness testing requiring sit-ups and running that always hurt his back.  

The Veteran has reported that he continued to have trouble with his low back after separation from service in April 1982, and that he had light duty employment after service.  He stated that symptoms became worse in the late 1980s, but he did not seek treatment because he did not have medical insurance.  

He first sought treatment in 1997, when he had a work injury to the back as discussed below.  The Veteran asserts that the workers compensation doctor x-rayed his back at that time and told him that the lumbar spine was "not right" and that he had reinjured his back.  The Veteran had surgery on the lumbar spine in 1999 when his back "locked up," and he has had continued treatment by VA and others since that time.  See, e.g., May 2006 and February 2009 hearing transcripts, May 2008 statement.

The Veteran generally states that he did not have any problems when he entered service, and that he had problems with the low back, right hip, and right leg since service.  Similarly, the Veteran's wife testified in May 2006 that she has known him since September 1992, and that he has always had problems with the back and legs.  

As discussed below, the lay statements made for the purposes of the Veteran's claims conflict with other evidence of record concerning in-service injury or symptoms for the claimed disabilities and, more importantly, continuous symptomatology after service.  The Veteran is competent to report injuries during service followed by continuous pain and other symptomatology, to include prior to his post-service injury in 1997.  This is because injuries would be factual in nature and symptoms would be within his realm of personal observation.  See Barr, 21 Vet. App. 307-08; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Nevertheless, the Board finds the statements by the Veteran (and his wife) as to symptoms during and continuously after service to be not credible.  Such statements are inconsistent with the other evidence of record (including both during and after service), and they were made many years after the purported injuries under circumstances indicating interest or bias.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  Additionally, as summarized below, the medical evidence does not establish a nexus to service for any of the claimed disabilities.  

There is no indication of any pertinent conditions prior to the Veteran's military service.  Service records include a July 1978 examination and report of medical history, shortly after the Veteran's entry into active duty in April 1978, which reflects no subjective complaints or clinical abnormalities.  

In March 1979, the Veteran reported blacking out and falling off a "goer" (a large vehicle) or a ramp from 3-4 feet off the ground.  He reported falling on his left side and hitting his left side ribs, elbow, and hip.  X-rays showed no fractures of the left ribs or elbow, but the Veteran had multiple bruises and left elbow abrasions. 

In November 1979, the Veteran reported falling from a truck or "goer," or falling against a vehicle.  He was brought in for treatment via ambulance from the field.  The Veteran complained of left rib problems for two days, now with severe pain or painful left costal area, and occasional cough.  There was tenderness to palpation over the left ribs.  The initial assessment was chest wall contusion, but x-rays eventually showed fractures of three left ribs.  The assessment was fractured ribs, and the Veteran was treated with codeine and restricted to quarters for 48 hours.  

In July 1981, the Veteran was treated for low back pain that had been present for 5 days when moving around.  The assessment was sore back, which was treated with analgesic balm and restriction from running for 3 days.  

There are no other documented complaints or treatment for low back symptoms or injury during service, to include when the Veteran was treated for falls and resulting injuries in March and November 1979, or after the documented episode of low back pain in July 1981.  The Board notes that the Veteran was treated after falling from a van in January 1979, with complaints of tenderness in the right upper back, scapular, and cervical spine areas.  X-rays of the cervical spine were normal and the assessment was soft tissue trauma.  The Veteran was also treated for pain in the back just above the shoulder blade for 3 days in January 1982, with an assessment of strain.  However, he did not complain of low back symptoms at those times.  

There are also no documented complaints or treatment for right leg or right hip disability during service.  Although the Veteran was treated for right foot or ankle injuries while running in November 1980 and April 1982, he does not contend that these injuries led to his current disabilities.  Moreover, the most recent VA examiner stated in a March 2012 addendum report that the right foot injuries are not related to the current right leg or right hip disabilities.  As noted above, a claim for right foot disability has been referred to the AOJ for appropriate action.

The Veteran was discharged from service in April 1982.  There is no separation examination (clinical evaluation or report of medical history) of record.

As noted above, the Veteran did not seek treatment for the claimed disabilities until 1997.  He also reported injuring his low back at work in 1997, when he slipped and fell on a wet concrete floor while working as a mechanic, and he had lumbar spine surgery in 1999.  The Veteran submitted private treatment records concerning this period, dating from April 1997 through January 2000.  

Such records reflect treatment for symptoms in the low back, right leg, and right groin, as well as the left leg, hip, and groin.  The Veteran was diagnosed during this period with a low back disability and associated radiculopathy, but no separate right leg or right hip condition.  In April 1997 and May 1997, private providers noted that x-rays and MRI reports of the lumbar spine at that time showed considerable disc disease or degeneration at L2-L3 and acute injury or herniation to the disc.  In other words, the May 1997 provider stated that the work injury "probably did create the present findings on the MRI scan."  Steroid injections were helpful at that time.  

In October 1998 and December 1998, the Veteran continued to have back pain and radiculopathy, and providers noted that there was a fracture at L2-3 and obvious evidence of instability.  The December 1998 provider also stated that there had been "degenerative changes over the course of the last 1-2 years," and that a "degenerative condition of the spine [had] developed since his injury."  Similarly, a provider stated in March 1999 that the Veteran had "degenerative changes as well as stenosis secondary to disc herniation and injury from on-the-job related injury" at L2-3 and at L4-5.  The Veteran was authorized for spinal surgery at that time, which was performed in May 1999.  In September 1999, the Veteran was noted to be making excellent progress, with no complaints of pain or weakness of the lower extremities and no significant back discomfort.  In January 2000, he was noted to be status post posterior spinal fusion at L2-3 with instrumentation and doing well, with a benign appearing exam, although he was unable to find employment. 

As noted above, the Veteran sought service connection for low back, right hip, and right leg disabilities in June 2001.  The claim was initially denied in July 2002.

The evidence of record includes VA treatment records dated from 2002 through 2012.  In a June 2003 VA primary care session, the Veteran reported two months of right hip pain, inability to sleep on the right side, and pain radiating down the back of the thigh to the ankle.  He reported an injury during service when he fell on the right chest and bent over to the left, and that there was 10 year right leg and back currently 6-7 years.  (The provider's notations in this regard are somewhat unclear.)  The Veteran was also noted to have past surgery at L2-3 after direct injury at work.  

In a June 2003 VA orthopedic consult, the Veteran reported a several year history of right sided pain in the right low back, right buttock, and posterior thigh, which sometimes shot to the ankle and occasionally radiated around to the groin.  X-rays of the right hip were noted to show degenerative joint disease, and x-rays of the lumbosacral spine were noted to show fusion and degenerative changes.  There was limitation of motion of the right hip in rotation and pain that was anterior over the hip joint, but not any sciatic type pain from the low back, which was the Veteran's complaint.  The provider referred the Veteran to physical medicine or neurology of the low back, and stated that the right hip was not symptomatic at that time.

In a January 2004 orthopedic consult, a different VA provider agreed with the June 2003 consultation's conclusion that the Veteran's symptoms were most likely related to lumbosacral symptomatology.  At neurological consultations in March 2004 and September 2005, the Veteran continued to complain of low back pain radiating to the right lower limb, as well as numbness and weakness in the right leg.  He was diagnosed right L4-5 radiculopathy, noting a history of lumbar surgery in May 1999 when the low back "suddenly went stiff" and the recent MRI results.

In a June 2006 VA primary care session, the Veteran again complained of low back pain that was worse and radiating to the legs.  He stated that he wanted to be considered for service-connected disability.  Shortly thereafter, in a July 2006 neurological consult, the Veteran reported being in good health until 1980, when he fell from a truck and injured his back while in service.  He stated that this resulted in low back pain that radiated to his right leg, and that there was no change until May 1999, when he developed sudden stiffness in the lumbar area and was told there was urgent need for lumbar surgery.  

This provider again diagnosed radiculopathy at L2-3.  There was no mention of the 1997 work injury or resulting symptoms at this time.  Similarly, in a February 2007 VA primary care session, the Veteran reported his previous medical history as chronic low back pain secondary to a 1980 injury when he fell from a truck in service.  He also stated that he has lumbar radiculopathy from this and had a laminectomy in the 1990s.  

In a February 2007 VA neurological consult, the Veteran dated his low back pain to several injuries in the past.  He stated that he slipped and fell off a truck during service in 1980, and that he "started developing low back pain in 1993."  He further stated that he fell on a concrete floor at work in 1996 or 1997, and that his pain was severe at that point and he had a laminectomy in 1999.  Upon review of a February 2007 CT scan, the impression was chronic low back pain with apparent L3-L4 radiculopathy.  In March 2007, an NCV study was noted to be consistent with right radiculopathy which "could be related to muscle injury status post laminectomy."   

In an August 2007 VA neurological consult, the Veteran was noted to have done very well with relief of pain following the laminectomy at L2-L3 in 1999.  He reported developing severe focal low back pain when he had pneumonia with severe coughing, and that he continued to have right paralumbar back pain that did not radiate.  An EMG study showed right L5 changes, and a CT scan of the lumbar spine again showed post surgical changes and degenerative changes.

In November 2007, the Veteran reported right hip pain off and on for many years, with a history of lumbar spine fusion.  He also reported having a moped accident about 5 years ago (or in approximately 2002) where he injured the right leg, resulting in a scar.  The Veteran stated that his hip pain was significant in the groin, with a lot of pain at night, and the provider stated that he thought some of this was coming from the back also.  The diagnosis was right hip osteoarthritis.

Subsequent VA treatment records dated from 2007 through 2012 continue to show treatment for pain in the low back, right leg, and right hip, with diagnoses including degenerative joint disease (or arthritis) in the low back and right hip.

The Veteran has also submitted private records from York Memorial Hospital and from Orthopaedic and Spine Specialists dated in 2009 and 2011, which show current diagnoses that are generally consistent with the VA records.  A November 2009 record for right hip total replacement surgery shows a diagnosis of end-stage degenerative arthritis.  A July 2011 MRI was conducted for low back pain with radiculopathy, and an August 2011 record includes diagnoses of degenerative disc, neuritis or radiculitis, spondylosis, and intervertebral disc displacement.  Similarly, a November 2011 operative report shows pre- and post-operative diagnoses of lumbar disc disease, spinal stenosis, sciatica, epidural fibrosis, and obesity.  

The Veteran was awarded SSA disability benefits in an April 2008 decision with a disability onset date of November 2007, based primarily on his low back.  This determination was based, in part, on a January 2008 SSA evaluation and review of VA treatment records consistent with those summarized above. 

The Veteran was afforded VA examinations in connection with his claims in September 2007 and November 2010.  Although the reports were found to be inadequate for adjudication purposes with respect to some of the nexus opinions, there is no indication that the diagnoses or other information therein are inaccurate.  

During both examinations, the Veteran reported working in several different jobs after military service, including mowing or lawn care and aluminum siding work for 2 years, construction for 4 years, night watchman for 4 years, mechanic for 2 years, and warehouse work including forklift operator for most of his life.  The Veteran reported a history of falls in service and a moped accident in service as summarized above, as well as the work injury in 1997 and subsequent spinal surgery in 1999.  

During the September 2007 VA examination, the Veteran reported current symptoms of low back pain radiating down to both legs mostly on the right side and down to the ankle, with the right leg occasionally giving out.  There was also right hip pain radiating from the right back or sacroiliac area.  Examination of the right leg was negative.  X-rays of the right hip showed severe degenerative changes, and x-rays of the right tibia and fibula were normal.  The examiner diagnosed degenerative disc disease and degenerative osteoarthritis, traumatic, which resulted in laminectomy at L2-3; severe degenerative osteoarthritis of the hip; and radiation of pain from the back and radiculopathy that resulted in right leg pain.  

Similarly,  during the November 2010 VA examination, the Veteran denied any complaints in the right leg itself other than due to low back pain, except for surgical scar and fear of losing nerve to cause foot drop.  He stated that he always has radiating pain and occasional numbness into the right lower extremity (and sometimes into the left lower extremity).  Upon review of medical records and prior and current x-rays, the examiner diagnosed multi-level disc disease of the lumbosacral spine including spinal stenosis and neural foraminal stenosis, status post lumbar spine fusion with residuals, and chronic low back pain due to those conditions.  

With respect to the right leg, the examiner diagnosed lumbosacral radiculitis and status post right leg laceration with residuals of superficial scar.  The examiner stated that even though EMG/NCS were negative for radiculopathy, one can have radicular symptoms in the presence of severe degenerative changes along with spinal stenosis and bilateral foraminal narrowing.  The examiner also diagnosed status post right hip replacement due to severe degenerative joint disease.

Before discussing the etiological opinions of record, the Board will address the credibility of the Veteran's assertions.  As noted above, the Board finds the Veteran's reports of an in-service injury and, more importantly, of continuing symptomatology since service, to be competent but not credible.  

As discussed above, there was no documented treatment for the right hip or right leg during service, and there was only once instance of treatment of the low back in July 1981.  Significantly, the Veteran did not report any injuries to the low back, right leg, or right hip during service during private treatment sessions from 1997 to 2000, several years prior to his claim for VA benefits.  Additionally, while the Veteran reported injuring himself in 1979 and 1980, including in a moped accident, in VA treatment records after filing his claim, he also reported injuring himself in a moped accident in approximately 2002 that resulted in a right leg scar.  See November 2007 VA treatment record.  

The Veteran's reports of a moped accident with resulting right leg surgery and scar are not credible, as they are inconsistent with the other evidence of record, including his affirmative reports during treatment that he had a similar accident with resultant scar many years after service.  

Moreover, assuming that there was some in-service injury to the right hip or right leg, or additional injury or symptoms in the low back other than in July 1981, to include in the reported moped accident in early 1980, the Board finds the Veteran to be not credible with respect to continuous symptoms after that time.

In this regard, the Veteran did not seek any post-service treatment prior to his work injury in 1997, or for approximately 15 years after his separation from service in 1982.  Further, the Veteran did not report having any symptoms in the low back, right leg, or right hip prior to the work injury when he sought treatment from 1997 to 2000.  The lack of such reports took place before he began seeking VA benefits.  

More importantly, the Veteran generally reported for treatment purposes that his symptoms began after service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for medical treatment purposes may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  In a June 2003 VA record, the Veteran reported either 6-7 or 10 years of symptoms in the right leg and back, or since approximately 1993 at the earliest.  This is consistent with his statements during a February 2007 neurological consult that he "started developing low back pain in 1993," and that the pain was severe after he fell on a concrete floor and injured his back at work in 1996 or 1997.  

Even if the Veteran began developing back pain in 1993, or prior to the work injury, that was still approximately 10 years after his military service, and after he had worked in several manual labor jobs.  

In this regard, although the Veteran testified in May 2006 that he had light duty occupations after service, the Board finds such testimony to be not credible, as it is inconsistent with the notations of his private providers in 1997 and 1998 that his usual occupation involved lifting and bending that were hazardous or demanding on the back.  It is also inconsistent with the Veteran's reports during the two VA examinations that he worked in fields including construction and general manual labor for most of his life.

The medical evidence is also inconsistent with the Veteran's reports of continuous right leg and right hip problems since injuries in service.  Rather, his first medical complaints of right sided pain were in May 1997, when he complained of pain across the low back and in the right side area of the lower lumbar facets and sacroiliac joint, which was relieved by steroid injections.  The Veteran continued to complain of pain on the right (and left) side and into the groin until his May 1999 surgery, after which he denied any pain or weakness in the lower extremities.  In a June 2003 VA record, the Veteran reported two months of right hip pain and pain radiating down the right lower extremity, and also either a 6-7 or 10 year history of right leg pain.  Again, this would have been in approximately 1993 at the earliest.  The first diagnosis of a separate right hip condition, as opposed to radiating pain from the low back, was by x-rays in June 2003 which showed degenerative joint disease, although the right hip was noted to be asymptomatic at that time.  Thereafter, the Veteran continued to be diagnosed with arthritis and right lumbar radiculopathy based on reported symptomatology as well as diagnostic studies. 

The Veteran did report in a July 2006 VA treatment session that he had low back pain radiating to his right leg after falling from a truck in service in 1980, with no change until May 1999 when he developed sudden stiffness in the lumbar area and required lumbar surgery.  However, these statements are inconsistent with his statements during treatment, as summarized above.  Significantly, he did not mention his 1997 work injury and the development of severe pain at that time, or continuous treatment by private providers through the surgery in May 1999, which is clearly shown in his treatment records contemporaneous with that work injury.  Accordingly, the Veteran's statements of continuous symptomatology during this treatment session are not credible. 

The most probative post-service VA and private medical records show that the Veteran's symptoms in the low back, right hip, and right leg were not continuous since service but, rather, started no earlier than 1993.  The Board finds this evidence, as well as the lack of competent and credible evidence, to be more probative than the Veteran's (and his wife's) statements made for the purposes of these claims.  This is because their statements were made under circumstances indicating bias or interest.  Further, the statements for treatment purposes during service and afterwards, with the exceptions noted above, are more probative because they were made to ensure proper treatment.  In addition, the service records and private records dated from 1997 through 2000 were contemporaneous to the relevant injuries.  For all of these reasons, the Board finds the Veteran's assertions of continuous symptomatology in the low back, right hip, and right leg since in-service injury to be not credible.

The Board has considered the Veteran's statements that his current disabilities of the low back, right leg (to include radiculopathy), and right hip are related to injuries and symptoms during service.  However, he is not competent to offer an opinion in this regard, especially given that the credible evidence does not establish continuity of symptomatology for any of these conditions.  Rather, these questions require specialized knowledge, training, or experience due to the complex nature of the involved orthopedic and neurological aspects of the spine, hips, and lower extremities, as well as the presence of significant post-service on-the-job injury.  See Barr, 21 Vet. App. at 308; Jandreau, 492 F.3d at 1377.  

The Veteran has not submitted a medical opinion in support of his claims, and there is no other competent supporting medical opinion.  Although he reported that a workers' compensation doctor had told him in 1997 that his back was "not right" and that he had reinjured it at that time, there is no indication that this provider linked the Veteran's low back disability to service.  Moreover, as the Veteran's reports of in-service injury and continuous symptoms after that time have been found to be not credible, any opinion based on such testimony would have little to no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran"); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).

Further, both the September 2007 and the November 2010 VA examiners opined that the Veteran's current disabilities are not related to service.  As the September 2007 opinions (and accompanying November 2009 addendum opinions) were previously found inadequate, the Board will focus on the contents of the November 2010 examination report together with the March 2012 addendum report. 

In the November 2010 report, the VA examiner opined that the Veteran's current low back disability did not have its onset in service, or in the year immediately following service, and that it was not related to any disease or injury in service , including the reported injuries or treatment from 1979 to 1981.  The examiner reviewed the entire claims file and summarized the service treatment records and post-service VA and private records in detail, consistent with the summary set forth above.  

The examiner reasoned that Veteran had degenerative disc disease along with acute herniated disc according to the 1997 surgeon's notes and other information, but he was 43 years of age at the time and was working in manual labor-related activities.  The examiner further considered the Veteran's reports of continuing low back pain after the claimed in-service injuries, but he noted that they were contrary to the other evidence of record.  The examiner also noted that the Veteran's reports for treatment purposes show low back pain beginning in 1993, or 11 years after service.  These findings are consistent with the Board's credibility findings herein concerning the timing of the Veteran's symptoms.  This examiner noted that the September 2007 examiner also found no link between the Veteran's current disability and service, and stated that he agreed with those findings.  
 
With regard to the right hip, the examiner stated in the November 2010 report that the Veteran's status post right hip replacement due to severe degenerative joint disease did not have its onset in service, or within the year immediately following service, and it is not related to any disease or injury in service.  In addition to a lack of documented treatment for the right hip during service, the examiner noted that the Veteran was first diagnosed with degenerative joint disease of the hip in June 2003, and he complained of right hip pain for 2 months at that time.  The examiner also noted that the Veteran's prior right hip pain could be considered radicular from his low back, and that such pain improved after the low back surgery in 1999.

The examiner stated in the November 2010 report that he could not offer an opinion as to the right leg disability without resorting to mere speculation.  He reasoned that there were no medical records to corroborate the Veteran's reports of injury and symptoms during service and continually since that time, and additional proof was needed as to in-service injury.  

The examiner noted that the Veteran had no complaints regarding a right leg injury other than superficial scar, and that his right leg pain could very well be radicular symptoms from the low back condition that is also not related to service.  The examiner stated that the radicular symptoms had been present since the 1997 injury and were not from injury during service.

These opinions as to the right leg and right hip were found to be inadequate in the prior remand based on insufficient consideration of the Veteran's lay statements concerning injury and symptoms.  In a March 2012 addendum report, the examiner again found that the Veteran's right hip and right leg disabilities are not related to military service.  

The examiner reiterated that there were no documented symptoms or treatment for the right hip or leg in service, and that radicular pain in the right leg and hip was better after low back surgery, indicating that the pain was referred due to lumbosacral radiculopathy.  

The examiner also stated that the fact that the Veteran had no evaluation or treatment until many years after service indicates that there was no obvious concern in the right hip or leg prior to that time, and did not support the existence of a longstanding condition.  He further stated that, if the Veteran had any right hip problems since 1979, it would have resulted in traumatic or degenerative arthritis within a short time of 1-2 years, and not after 20+ years as with the right hip diagnosis in 2003.  

The examiner concluded that there was no temporal or causal relationship between the Veteran's stated history for the purposes of his claims (that he had right hip and leg pain in service) and his reports for treatment purposes in 1999 and 2003.  

The examiner stated that it was not possible to identify the definite etiology of the Veteran's degenerative joint disease of the right hip, just as in any other degenerative joint disease or anyone else, but certainly his age and working in manual labor could be contributing factors.  The VA examiner's findings and opinions are consistent with the Board's credibility findings herein, i.e., that the Veteran is not credible as to having continuous symptomatology in the right hip or leg since in-service injuries.  

Accordingly, the weight of the evidence fails to establish that the current low back, right leg, or right hip disabilities were incurred or aggravated by any injury, disease, or incident during the Veteran's military service.  The evidence also does not establish arthritis of the low back or right hip, or any organic disease of the nervous system of the back, right hip, or right leg, to a compensable degree within one year after the Veteran's separation from the military, or by April 1983.  As discussed above, such conditions were not diagnosed until many years after service.  

In summary, the preponderance of the evidence is against service connection for a low back, right hip, or right leg disability on a direct or presumptive basis.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claims must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.




							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a low back disability is denied.

Service connection for a right hip disability is denied.

Service connection for a right leg disability is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


